NEWS FOR IMMEDIATE RELEASE January 29, 2013For Further Information Contact: Paul M. Limbert President and Chief Executive Officer or Robert H. Young Executive Vice President and Chief Financial Officer (304) 234-9000 NASDAQ Symbol: WSBC Website: www.wesbanco.com WesBanco Announces Increased Earnings Wheeling, WV… Paul M. Limbert, President and Chief Executive Officer of WesBanco, Inc. (NASDAQ Global Market: WSBC), a Wheeling, West Virginia based multi-state bank holding company, today announced increased earnings for the three and twelve months ended December 31, 2012. For the twelve months ended December 31, 2012, net income was $49.5 million as compared to $43.8 million for 2011, representing an increase of 13.1%, while diluted earnings per share were $1.84, as compared to $1.65 per share for 2011.Net income, excluding restructuring and merger-related expenses, was $52.1 million compared to $43.8 million for 2011, representing an increase of 18.9%, while diluted earnings per share, excluding restructuring and merger-related expenses, were $1.94 (non-GAAP measure), compared to $1.65 per share for 2011. During the year, WesBanco had many accomplishments, including the acquisition of Fidelity Bancorp, Inc. (“Fidelity”), a reduction in non-performing loans, elimination of certain unprofitable branches, growth in non-interest income, and increased loan originations and outstanding loan balances, while maintaining strong capital ratios.As of November 30, 2012, WesBanco completed the acquisition of Fidelity, a Pittsburgh-based bank.Fidelity had assets of $0.6 billion and operates 13 branches throughout the Pittsburgh metropolitan area.Fidelity’s assets and liabilities are included in our financial statements at fair value, and income and expense are included subsequent to the merger date. Mr. Limbert commented, “2012 was a successful year in many ways.We are very pleased with the completion of the acquisition of Fidelity.We are very excited to work with the experienced Fidelity team in expanding our presence in Pittsburgh and offering our expanded array of products to their customers. Another major accomplishment this year was the continued improvement in credit quality resulting in our ability to reduce the provision for credit losses in each of the last five quarters.We were also able to grow loans outstanding through our loan origination efforts which provided net loan growth in 2012 of over 4.0%.Our accomplishments during 2012 have resulted in the significant improvement in our operating results and growth in net income.” Financial Condition Total assets at December 31, 2012 increased 9.8% or $542.7 million from the prior year-end due to the acquisition of Fidelity and organic growth. Portfolio loans increased $448.4 million or 13.8% with $313.4 million from the acquisition and the remaining $135.0 million as WesBanco’s originations outpaced paydowns. Separate from the Fidelity acquisition, WesBanco grew outstanding loans 4.2% from the previous year as a result of a 29.7% growth in loan originations from the prior year. The organic loan growth and declines in higher cost borrowings of $110.9 million over the last twelve months were funded by organic deposit growth and the use of other liquid assets. Deposits increased $550.4 million or 12.5% in 2012, with $455.0 million from the acquisition and $95.4 million from organic growth.Goodwill and core deposit intangibles created by the merger totaled approximately $43.5 million. WesBanco has continued to maintain strong regulatory capital ratios even after the completion of the Fidelity acquisition. At December 31, 2012, tier I leverage was 8.67%, tier I risk-based capital was 12.82%, and total risk-based capital was 14.07%, all of which were relatively unchanged from the prior year end.Both consolidated and bank-level regulatory capital ratios are well above the applicable “well-capitalized” standards promulgated by bank regulators.Total tangible equity to tangible assets (non-GAAP measure) was 6.77% at December 31, 2012, a nine basis point increase from a year ago.Strong earnings and improved capital have enabled WesBanco to increase its dividend four times over the last two years totaling 29% to the current $0.18 per share, an approximate 3.2% dividend yield. Page 2 Credit Quality WesBanco has continued to improve credit quality over the last two years. Total non-performing loans were $63.7 million or 1.73% of total loans at December 31, 2012, which represents a 26.7% decrease from $86.9 million or 2.68% at December 31 of the prior year.The 2012 ending balance includes accruing and non-accrual troubled debt restructurings (“TDR’s”) totaling $9.4 million related to the implementation during the quarter of a regulatory requirement for primarily mortgage, home equity and consumer loans discharged in bankruptcy, which the borrower has continued to repay after the discharge. Classified and criticized loans decreased $85.4 million or 33.1% from December 31, 2011.Sales of commercial loans during 2012 decreased non-performing loans by $9.4 million and classified and criticized loans by $10.3 million compared to December 31, 2011. Additionally, $11.3 million of non-performing commercial loans acquired in the Fidelity acquisition, with afair value of $6.9 million,were sold concurrent with the merger in the fourth quarter. Net charge-offs for 2012 were $22.1 million, or 0.67% of average portfolio loans, compared to $42.5 million or 1.30% for 2011. As a result of the improvement in all measures of credit quality, the provision for credit losses was $19.9 million for 2012 compared to $35.3 million for 2011.The allowance for loan losses represented 1.43% of total portfolio loans at year end; however, if the credit mark on the Fidelity loans were to be included, the allowance would approximate 1.62% of loans.After an independent review of the merger date loan portfolio, the gross loan mark of $12.6 million was similar to the amount disclosed upon announcement of the merger. Net Interest Income, Non-Interest Income and Non-Interest Expense Net interest income decreased $1.0 million or 0.6% for 2012 compared to 2011 as a result of the low interest rate environment.While the average outstanding loan balances increased during 2012, these increases were not sufficient to offset the decline in average interest rates.Non-interest income increased $4.9 million or 8.2% in 2012 compared to 2011.Trust fees increased $0.9 million as assets under management continued to increase from customer initiatives of trust and investment development activities that began in the first half of 2012.Electronic banking fees increased 12.4% in 2012 due to increased transaction volumes.Net gains on sales of mortgage loans increased $0.9 million due to increased volume and higher margins on sold loans.The net loss on other real estate owned improved $1.0 million and net security gains were $2.5 million in 2012.Service charges on deposits decreased $1.5 million primarily from decreases in customer usage of overdraft lines. Non-interest expense increased 7.0% for the year compared to 2011 partially due to restructuring and merger-related expenses of $3.9 million.Merger expenses in 2012 related to the Fidelity merger were $3.2 million, while restructuring costs associated with the closure of six branch offices were $0.7 million.Total non-interest expense would have increased 4.2% for the year without these charges.Salaries and wages increased $2.2 million in 2012 due to routine annual adjustments to compensation, increases in incentive compensation expense, and an increase in full-time equivalent employees (“FTE”) of 139 primarily due to the acquisition of Fidelity.Employee benefits expense increased $4.1 million year-to-date primarily from increased pension and employee health insurance costs.Partially offsetting these increases were reduced marketing expense of $0.9 million and reduced FDIC insurance of $0.9 million. Fourth Quarter of 2012 compared to Fourth Quarter of 2011 For the fourth quarter of 2012, net income was $12.7 million compared to $10.6 million for the fourth quarter of 2011, representing an increase of 18.9%, while diluted earnings per share were $0.46 as compared to $0.40 per share for the fourth quarter of 2011. Net income for the fourth quarter of 2012, excluding restructuring and merger-related expenses, was $14.2 million compared to $10.6 million for 2011, representing an increase of 34.0%, while diluted earnings per share excluding restructuring and merger-related expenses were $0.52, compared to $0.40 per share for 2011. Net income increased for the quarter primarily due to a $6.4 million decrease in the provision for credit losses as a result of improved credit quality, and a $1.3 million increase in net interest income from increased average assets due to organic loan growth in 2012 and the acquisition of Fidelity.Non-interest income increased $1.8 million due to a 10.9% increase in trust fees from growth in assets under management, higher electronic banking fees, increased gains on sale of mortgage loans, and near break-even charges on disposition of other real estate owned in the 2012 quarter.Increases in non-interest expense were due to the restructuring and merger-related expenses, increased FTEs and normal increases at WesBanco for compensation increases, while increased employee benefits were due to higher pension and employee health insurance costs. WesBanco is a multi-state bank holding company with total assets of approximately $6.1 billion, operating through 118 branch locations and 107 ATMs in West Virginia, Ohio, and Pennsylvania.WesBanco’s banking subsidiary is WesBanco Bank, Inc., headquartered in Wheeling, West Virginia.WesBanco also operates an insurance brokerage company, WesBanco Insurance Services, Inc., and a full service broker/dealer, WesBanco Securities, Inc. Page 3 Forward-looking Statements: Forward-looking statements in this report relating to WesBanco’s plans, strategies, objectives, expectations, intentions and adequacy of resources, are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995.The information contained in this report should be read in conjunction with WesBanco’s Form 10-K for the year ended December 31, 2011 and documents subsequently filed by WesBanco with the Securities and Exchange Commission (“SEC”), including WesBanco’s Form 10-Q for the quarters ended March 31, 2012, June 30, 2012 and September 30, 2012 respectively, which are available at the SEC’s website, www.sec.gov or at WesBanco’s website, www.wesbanco.com.Investors are cautioned that forward-looking statements, which are not historical fact, involve risks and uncertainties, including those detailed in WesBanco’s most recent Annual Report on Form 10-K filed with the SEC under “Risk Factors” in Part I, Item 1A.Such statements are subject to important factors that could cause actual results to differ materially from those contemplated by such statements, including, without limitation, that the businesses of WesBanco and Fidelity may not be integrated successfully or such integration may take longer to accomplish than expected; the expected cost savings and any revenue synergies from the merger of WesBanco and Fidelity may not be fully realized within the expected timeframes; disruption from the merger of WesBanco and Fidelity may make it more difficult to maintain relationships with clients, associates, or suppliers; the effects of changing regional and national economic conditions; changes in interest rates, spreads on earning assets and interest-bearing liabilities, and associated interest rate sensitivity; sources of liquidity available to WesBanco and its related subsidiary operations; potential future credit losses and the credit risk of commercial, real estate, and consumer loan customers and their borrowing activities; actions of the Federal Reserve Board, the Federal Deposit Insurance Corporation, the SEC, the Financial Institution Regulatory Authority, the Municipal Securities Rulemaking Board, the Securities Investors Protection Corporation, and other regulatory bodies; potential legislative and federal and state regulatory actions and reform, including, without limitation, the impact of the implementation of the Dodd-Frank Act; adverse decisions of federal and state courts; fraud, scams and schemes of third parties; internet hacking; competitive conditions in the financial services industry; rapidly changing technology affecting financial services; marketability of debt instruments and corresponding impact on fair value adjustments; and/or other external developments materially impacting WesBanco’s operational and financial performance.WesBanco does not assume any duty to update forward-looking statements. WESBANCO, INC. Consolidated Selected Financial Highlights Page 4 (unaudited, dollars in thousands, except shares and per share amounts) For the Three Months Ended For the Year Ended STATEMENT OF INCOME December 31, December 31, Interest and dividend income % Change % Change Loans, including fees (1.07%) (5.21%) Interest and dividends on securities: Taxable (13.37%) (9.92%) Tax-exempt 2.29% 2.39% Total interest and dividends on securities (9.35%) (6.82%) Other interest income 55 52 5.77% (17.48%) Total interest and dividend income (2.86%) (5.57%) Interest expense Interest bearing demand deposits (18.89%) (29.35%) Money market deposits (64.17%) (54.54%) Savings deposits (50.15%) (42.59%) Certificates of deposit (13.96%) (15.08%) Total interest expense on deposits (21.53%) (21.70%) Federal Home Loan Bank borrowings (45.81%) (37.87%) Other short-term borrowings (20.78%) (7.11%) Junior subordinated debt owed to unconsolidated subsidiary trusts 0.12% 5.49% Total interest expense (22.80%) (20.92%) Net interest income 3.22% (0.60%) Provision for credit losses (66.03%) (43.72%) Net interest income after provision for credit losses 23.87% 10.76% Non-interest income Trust fees 10.89% 5.07% Service charges on deposits (1.57%) (8.00%) Electronic banking fees 7.84% 12.37% Net securities brokerage revenue 22.52% 4.33% Bank-owned life insurance 0.69% (1.40%) Net gains on sales of mortgage loans 49.48% 45.47% Net securities gains (13.06%) 155.76% Net loss on other real estate owned and other assets 97.76% 76.36% Other income 39.75% 16.80% Total non-interest income 11.60% 8.16% Non-interest expense Salaries and wages 8.56% 3.95% Employee benefits 32.94% 23.91% Net occupancy (1.21%) (3.11%) Equipment 18.74% 5.44% Marketing (25.60%) (17.64%) FDIC insurance (7.04%) (18.23%) Amortization of intangible assets (3.06%) (10.79%) Restructuring and merger-related expense - 100.00% - 100.00% Other operating expenses 12.16% 4.31% Total non-interest expense 17.15% 7.00% Income before provision for income taxes 27.45% 17.68% Provision for income taxes 74.23% 38.12% Net Income 18.92% 13.09% Taxable equivalent net interest income 3.19% (0.49%) Per common share data Net income per common share - basic 15.00% 11.52% Net income per common share - diluted 15.00% 11.52% Dividends declared 12.50% 12.90% Book value (period end) 2.73% Tangible book value (period end) (1) 1.29% Average common shares outstanding - basic 3.36% 0.95% Average common shares outstanding - diluted 3.45% 1.03% Period end common shares outstanding 9.71% 9.71% (1) See non-GAAP financial measures for additional information relating to the calculation of this item. WESBANCO, INC. Consolidated Selected Financial Highlights Page 5 (unaudited, dollars in thousands) Selected ratios For the Year Ended December 31, % Change Return on average assets % % % Return on average equity Return on average tangible equity (1) Yield on earning assets (2) Cost of interest bearing liabilities Net interest spread (2) Net interest margin (2) Efficiency (1) (2) Average loans to average deposits Annualized net loan charge-offs/average loans Effective income tax rate For the Quarter Ended Dec. 31, Sept. 30, June 30, Mar. 31, Dec. 31, Return on average assets % Return on average equity Return on average tangible equity (1) Yield on earning assets (2) Cost of interest bearing liabilities Net interest spread (2) Net interest margin (2) Efficiency (1) (2) Average loans to average deposits Annualized net loan charge-offs/average loans Effective income tax rate Trust assets, market value at period end (1) See non-GAAP financial measures for additional information relating to the calculation of this item. (2) The yield on earning assets, net interest margin, net interest spread and efficiency ratios are presented on a fully taxable-equivalent (FTE) and annualized basis. The FTE basis adjusts for the tax benefit of income on certain tax-exempt loans and investments.WesBanco believes this measure to be the preferred industry measurement of net interest income and provides a relevant comparison between taxable and non-taxable amounts. WESBANCO, INC. Consolidated Selected Financial Highlights Page 6 (unaudited, dollars in thousands, except shares) % Change Balance sheets December 31, September 30, September 30, 2012 Assets % Change to December 31, 2012 Cash and due from banks % % Due from banks - interest bearing Securities: Available-for-sale, at fair value Held-to-maturity (fair values of $639,273; $621,472 and $598,854, respectively) Total securities Loans held for sale Portfolio loans: Commercial real estate Commercial and industrial Residential real estate Home equity Consumer Total portfolio loans, net of unearned income Allowance for loan losses Net portfolio loans Premises and equipment, net Accrued interest receivable Goodwill and other intangible assets, net Bank-owned life insurance Other assets Total Assets % % Liabilities Deposits: Non-interest bearing demand % % Interest bearing demand Money market Savings deposits Certificates of deposit Total deposits Federal Home Loan Bank borrowings Other short-term borrowings Junior subordinated debt owed to unconsolidated subsidiary trusts Total borrowings Accrued interest payable Other liabilities Total Liabilities Shareholders' Equity Preferred stock, no par value; 1,000,000 shares authorized; none outstanding - Common stock, $2.0833 par value; 50,000,000 shares authorized; 29,214,660 shares; 26,633,848 shares and 26,667,739 shares issued, respectively; 29,214,660 shares; 26,629,360 shares and 26,665,519 shares outstanding, respectively Capital surplus Retained earnings Treasury stock ( 0; 4,488 and 2,220 shares - at cost, respectively) - Accumulated other comprehensive income (loss) Deferred benefits for directors Total Shareholders' Equity Total Liabilities and Shareholders' Equity % % WESBANCO, INC. Consolidated Selected Financial Highlights Page 7 (unaudited, dollars in thousands) Average balance sheet and net interest margin analysis Three Months Ended December 31, For the Year Ended December 31, Average Average Average Average Average Average Average Average Assets Balance Rate Balance Rate Balance Rate Balance Rate Due from banks - interest bearing 0.36% 0.25% 0.25% 0.21% Loans, net of unearned income (1) 4.86% 5.24% 5.02% 5.40% Securities: (2) Taxable 2.41% 2.84% 2.56% 3.06% Tax-exempt (3) 5.65% 6.17% 5.89% 6.22% Total securities 3.09% 3.50% 3.23% 3.70% Other earning assets 0.82% 0.33% 0.52% 0.42% Total earning assets (3) 4.27% 4.61% 4.40% 4.80% Other assets Total Assets Liabilities and Shareholders' Equity Interest bearing demand deposits 0.19% 0.33% 0.20% 0.34% Money market accounts 0.20% 0.49% 0.28% 0.61% Savings deposits 0.10% 0.23% 0.13% 0.26% Certificates of deposit 1.61% 1.81% 1.70% 1.90% Total interest bearing deposits 0.75% 1.00% 0.83% 1.09% Federal Home Loan Bank borrowings 3.40% 3.35% 3.44% 3.42% Other borrowings 2.17% 2.39% 2.34% 2.48% Junior subordinated debt 3.08% 3.14% 3.22% 3.07% Total interest bearing liabilities 0.93% 1.22% 1.04% 1.32% Non-interest bearing demand deposits Other liabilities Shareholders' equity Total Liabilities and Shareholders' Equity Taxable equivalent net interest spread 3.34% 3.39% 3.36% 3.48% Taxable equivalent net interest margin 3.50% 3.56% 3.53% 3.66% (1) Gross of allowance for loan losses and net of unearned income.Includes non-accrual and loans held for sale. Loan fees included in interest income on loans are $1.0 million and $0.9 million for the three months ended December 31, 2012 and 2011, and $4.0 million and $4.3 million for the year ended December 31, 2012 and 2011, respectively. (2) Average yields on available-for sale securities are calculated based on amortized cost. (3) Taxable equivalent basis is calculated on tax-exempt securities using a rate of 35% for each period presented. WESBANCO, INC. Consolidated Selected Financial Highlights Page 8 (unaudited, dollars in thousands, except shares and per share amounts) Quarter Ended Statement of Income Dec. 31, Sept. 30, June 30, Mar. 31, Dec. 31, Interest income Loans, including fees Interest and dividends on securities: Taxable Tax-exempt Total interest and dividends on securities Other interest income 55 30 38 47 52 Total interest and dividend income Interest expense Interest bearing demand deposits Money market deposits Savings deposits Certificates of deposit Total interest expense on deposits Federal Home Loan Bank borrowings Other short-term borrowings Junior subordinated debt owed to unconsolidated subsidiary trusts Total interest expense Net interest income Provision for credit losses Net interest income after provision for credit losses Non-interest income Trust fees Service charges on deposits Electronic banking fees Net securities brokerage revenue Bank-owned life insurance Net gains on sales of mortgage loans Net securities gains Net loss on other real estate owned and other assets 32 Other income Total non-interest income Non-interest expense Salaries and wages Employee benefits Net occupancy Equipment Marketing FDIC insurance Amortization of intangible assets Restructuring and merger-related expense - - - Other operating expenses Total non-interest expense Income before provision for income taxes Provision for income taxes Net Income Taxable equivalent net interest income Per common share data Net income per common share - basic Net income per common share - diluted Dividends declared Book value (period end) $ 24.73 $ 24.34 Tangible book value (period end) (1) Average common shares outstanding - basic Average common shares outstanding - diluted Period end common shares outstanding Full time equivalent employees (1) See non-GAAP financial measures for additional information relating to the calculation of this item. WESBANCO, INC. Consolidated Selected Financial Highlights Page 9 (unaudited, dollars in thousands) Quarter Ended Dec. 31, Sept. 30, June 30, Mar. 31, Dec. 31, Asset quality data Non-performing assets: Troubled debt restructurings - accruing Non-accrual loans: Troubled debt restructurings Other non-accrual loans Total non-accrual loans Total non-performing loans Other real estate and repossessed assets Total non-performing assets Past due loans (1): Loans past due 30-89 days Loans past due 90 days or more Total past due loans Criticized and classified loans (2): Criticized loans Classified loans Total criticized and classified loans Loans past due 30-89 days / total portfolio loans % Loans past due 90 days or more / total portfolio loans Non-performing loans / total portfolio loans Non-performing assets/total portfolio loans, other real estate and repossessed assets Criticized and classified loans / total portfolio loans Allowance for loan losses Allowance for loan losses Provision for credit losses Net loan and deposit account overdraft charge-offs Annualized net loan charge-offs /average loans % Allowance for loan losses/total portfolio loans % Allowance for loan losses/non-performing loans x x x x x Allowance for loan losses/non-performing loans and loans past due x x x x x Quarter Ended Dec. 31, Sept. 30, June 30, Mar. 31, Dec. 31, Capital ratios Tier I leverage capital % Tier I risk-based capital Total risk-based capital Average shareholders' equity to average assets Tangible equity to tangible assets (3) (1) Excludes non-performing loans. (2) Criticized and classified loans may include loans that are also reported as non-performing or past due. (3) See non-GAAP financial measures for additional information relating to the calculation of this ratio. NON-GAAP FINANCIAL MEASURES Page 10 The following non-GAAP financial measures used by WesBanco provide information useful to investors in understanding WesBanco’s operating performance and trends, and facilitate comparisons with the performance of WesBanco’s peers. The following tables summarize the non-GAAP financial measures derived from amounts reported in WesBanco’s financial statements. Three Months Ended Year to Date Dec. 31, Sept. 30, June 30, Mar. 31, Dec. 31, Dec. 31, (unaudited, dollars in thousands) Return on average tangible equity: Net income (annualized) Plus: amortization of intangibles (annualized) (1) Net income before amortization of intangibles (annualized) Average total shareholders' equity Less: average goodwill and other intangibles Average tangible equity Return on average tangible equity 13.16% 14.09% 13.57% 13.93% 12.31% 13.68% 13.32% Period End Dec. 31, Sept. 30, June 30, Mar. 31, Dec. 31, Tangible book value: Total shareholders' equity Less:goodwill and other intangible assets Tangible equity Common shares outstanding Tangible book value Tangible equity to tangible assets: Total shareholders' equity Less:goodwill and other intangible assets Tangible equity Total assets Less:goodwill and other intangible assets Tangible assets Tangible equity to tangible assets 6.77% 7.13% 7.00% 6.76% 6.68% Efficiency ratio: Efficiency ratio is calculated by dividing non-interest expense less restructuring and merger related expenses by the sum of net interest income on a fully taxable equivalent basis plus non-interest income. Diluted earnings per share excluding restructuring and merger-related expense: Calculated by subtracting tax effected restructuring and merger-related expense from net income and dividing by diluted average shares outstanding. (1) Tax effected at 35%.
